Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
METHOD, DEVICE, AND NON-TRANSITORY COMPUTER READABLE MEDIUM FOR UTILIZING A MACHINE LEARNING MODEL TO DETERMINE INTERESTS AND RECOMMENDATIONS FOR A CUSTOMER OF A MERCHANT
Note: The Bib Data Sheet has been updated to properly reflect this title. 
Reasons for Allowance
Claims 1, and 3-21 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Prior Art Considerations
The claims and remarks filed on October 14th 2020, and from the discussion had in the previous interview, rendered the claims allowable. The most pertinent prior art of record includes Kurapati et al. Kurapati generally discloses identifying a member of a 
Furthermore, the machine learning process may utilize past models for the user, inferred data of the user, and typical preferences for customers in specific geography. Furthermore, Kumar et al. generally discloses utilizing a model which is predictive of a user’s demographic information, wherein the inputs for the machine learning system, may include demographic information such as age or gender.   However, Kurapati, Kumar nor any of the previously cited references teach, suggest, or otherwise render obvious processing, by the device and with the trained machine learning model, the second data identifying the location and the birthdate of the particular customer to determine one or more products of the merchants that are predicted to match a profile of the particular customer, and performing, by the device, one or more actions based on the one or more products of the merchants that are predicted to match the profile of the particular customer, the one or more actions including one or more of: restricting use, by the user device, of a website associated with a particular merchant of the merchants; or retraining the machine learning model based on an interest of the particular customer. 
Accordingly, claims 1, and 3-21 taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the 
The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Eligibility Considerations
Furthermore, the claim set has overcome the abstract idea rejection, as the amendments and remarks filed on October 14th 2020 have integrated the abstract idea into a practical application by at least providing a meaningful limitation, which goes beyond generally linking the use of the judicial exception to a particular technological environment, such as the claim language stating,  restricting use, by the user device, of a website associated with the a particular merchant of the merchants. Also the claims have integrated the abstract idea into a practical application by providing an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
The Examiner notes the attached non-patent literature document titled “Mobile marketing recommendation method based on user location feedback” by Chunyong Yin et al., published on May 1st 2019, and hereinafter referred to as “Yin”. Yin generally discloses, utilizing a location based mobile marketing recommendation model , where users location based behaviors are collected and analyzed, wherein a convolutional 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0236160 A1 Yukte Oberoi et al- generally discloses a system for identifying content for customers intending on purchasing an item/service. Wherein a user may select an attribute for identifying desired content along with associated rules. Wherein a user specific rule, may be based on a value of the attribute, and the system then determines and acquires the appropriate content to then product to the user.  The content that is provided is presented at a relevant time, and the relevancy is based on real time values of customer characteristics, device characteristics and business rules. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON B WARREN/           Examiner, Art Unit 3625                                                                                                                                                                                             
/ALLISON G WOOD/Primary Examiner, Art Unit 3625